Citation Nr: 0901940	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, depression, and personality 
disorders, variously diagnosed.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. A remand is 
necessary in this case to determine the etiology of the 
veteran's psychiatric disability.

The veteran's service treatment records indicate the veteran 
experienced multiple incidents of alcoholism, rehabilitation, 
relapses, and eventual discharge from service. However, 
service treatment records also indicated numerous instances 
where the examiner noted the veteran was "depressed." 

A July 2008 VA treatment record indicated the veteran's 
chronic bipolar symptoms "probably" started in the military 
but were masked by alcohol abuse at the time. 

VA medical treatment records indicate the veteran has 
diagnoses of bipolar disorder, alcohol dependence, schizoid 
personality traits, and depressive disorder.

The medical evidence of record is insufficient for the Board 
to render a decision on the issue of entitlement to service 
connection for a psychiatric disability, to include bipolar 
disorder, depression, and personality disorders, variously 
diagnosed. These considerations require further investigation 
by medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions. 
See Colvin v. Derwinski, Vet. App. 171, 175 (1991). The duty 
to assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran is in receipt of any VA, non-VA, 
or other relevant medical or lay 
information which is not presently of 
record. He should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2. The RO/AMC, after waiting an 
appropriate time period for the veteran 
to respond, shall schedule the veteran 
for VA examinations by a psychiatrist 
with the appropriate expertise. 

a. The purpose of the examination is 
to determine whether the veteran 
developed a psychiatric disorder, to 
include depression, bipolar 
disorder, and schizoid personality 
disorder, in service, or within one 
year thereafter. Following this 
review and examination, the examiner 
is to assign an Axis V Global 
Assessment of Functioning (GAF) 
score in the diagnostic formulation. 

b. The following considerations will 
govern the examination:

(1) The claims folder, 
including all medical records, 
and a copy of this remand, will 
be reviewed by the examiner. 
The examiner must acknowledge 
receipt and review of the 
claims folder, the medical 
records obtained, and a copy of 
this remand.

(2) The examiner must address 
the veteran's service treatment 
records, specifically, 
notations that the veteran was 
depressed and experiencing 
depressive symptoms. An opinion 
is required as to any 
relationship between the in-
service depressive symptoms and 
any current psychiatric 
disorder and any response given 
must be documented in any 
report generated.

(3) The examiner must address 
the July 2008 VA treatment 
record which indicated the 
veteran's chronic bipolar 
symptoms "probably" started 
in the military but were masked 
by alcohol abuse at the time. 

(4) If deemed appropriate by 
the examiner, the veteran may 
be scheduled for further 
medical examinations. All 
indicated tests and studies 
must be performed, and any 
indicated consultations must be 
scheduled. 

(5) In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record. The 
examiner is to specifically 
address in his or her 
conclusion the issues contained 
in the purpose of the 
examination, as noted above. If 
the examiner is unable to 
render an opinion without 
resort to speculation, he or 
she should so state. 

3. The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

4. Following such development, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an opinion and/or examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes). If any such action does not 
resolve the claim, the RO/AMC shall issue 
the veteran a Supplemental Statement of 
the Case. Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




